  Case 1:16-cv-07295-VM-KNF Document 143
                                     121 Filed 09/30/20
                                               02/28/20 Page 1 of 1




                                                                  Michael J. Volpe
                                                                  T 212.808.5676
                                                                  F 212.307.5598
                                                                  mjvolpe@venable.com
February 28, 2020


                                                                    9/30/2020
VIA ECF
Honorable Victor Marrero
United States Courthouse
500 Pearl St., Suite 1040
New York, NY 10007

       Re:    Basso et al. v. NYU, Case No. 16-cv-7295 (VM) (KNF)

Dear Judge Marrero:

        This office represents Defendant New York University (“NYU”) in the above-
referenced matter. Pursuant to the Court’s Individual Practices, we write to inform the
Court that certain exhibits filed with NYU’s motion for summary judgment contain
redactions to protect personal student information pursuant to the Family Educational
Rights and Privacy Act of 1974 and/or information designated confidential by the parties.
NYU respectfully requests the Court’s endorsement of these limited redactions and filing
under seal and will file unredacted materials with the Sealed Records Department of the
Southern District of New York as appropriate.


                                            Sincerely,

                                            /s/Michael J. Volpe
                                            Michael J. Volpe


cc: All counsel of record (via ECF)




 9/30/2020
